

UNSECURED TERM LOAN
PROMISSORY NOTE


$290,000,000.00
 February 15, 2013

 
Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, Kronos Worldwide, Inc., a corporation duly organized under the laws
of the state of Delaware ("Borrower"), promises to pay, in lawful money of the
United States of America,  to the order of Contran Corporation, a corporation
duly organized under the laws of the state of Delaware ("Contran"), (as
applicable, Contran or such holder shall be referred to as the “Noteholder”),
the principal sum of TWO HUNDRED NINETY-MILLION and NO/100ths United States
Dollars ($290,000,000.00) or such lesser amount as shall equal the unpaid
principal amount of the loan made by the Noteholder to Borrower together with
interest on the unpaid principal balance from time to time pursuant to the terms
of this Unsecured Term Loan Promissory Note, as it may be amended from time to
time (this “Note”).  This Note shall be unsecured and will bear interest on the
terms set forth in Section 5 of this Note.  Capitalized terms not otherwise
defined shall have the meanings given to such terms in Section 17 of this Note.


Section 2.  Place of Payment.  All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas,
Texas   75240-2697, Attention:  Treasurer, or such other place as the Noteholder
may from time to time appoint in writing.


Section 3.  Payments.  All payments on this Note shall be applied first to
accrued and unpaid interest, next to accrued interest not yet payable and then
to principal.  If any payment of principal or interest on this Note shall become
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and the payment shall be the amount owed on the original
payment date.


(a)  
Principal Payments.  The Borrower shall repay the aggregate outstanding
principal amount of this Note in 21 consecutive quarterly installments of $5.0
million on the last Business Day of each of March, June, September and December
commencing March 31, 2013 and any remaining outstanding principal will be repaid
on the Final Payment Date.



(b)  
Interest Payments.   Prior to the Final Payment Date, any unpaid and accrued
interest on an unpaid principal balance shall be paid in arrears quarterly on
the last day of each March, June, September and December, commencing March 31,
2013.



(c)  
Prepayments.  The principal balance of this Note may be prepaid in part or in
full at any time without penalty.  Such principal prepayments shall be applied
to the remaining principal installments in Subsection 3(a), if any, in the
direct order of maturity.



(d)  
Mandatory Principal Prepayments.  So long as this Note remains outstanding, the
Borrower shall be required to make mandatory principal payments from the cash
received from the following events as described below:



(i)  
100% of the net cash proceeds from the issuance or incurrence of secured debt by
the Borrower;



(ii)  
50% of the net cash proceeds from any issuance of equity securities or from any
capital contribution to the Borrower.



(iii)  
100% of the net cash proceeds of all asset sales, insurance and condemnation
recoveries and other asset dispositions by the Borrower in excess of $20
million, unless such proceeds are reinvested within 365 days of  the disposition
in similar assets as the disposed assets; and



(iv)  
notwithstanding Subsections (3)(d)(i) through (3)(d)(iii) above, any such
mandatory principal prepayments will be subordinated to the rights of the
lenders participating in (i) the Secured Term Loan B, as long as such Secured
Term Loan B is outstanding, and (ii) any secured revolving credit facility
secured by assets of the Borrower or its consolidated subsidiaries, as long as
such asset based revolving credit facility is outstanding.



All such mandatory prepayments shall be applied to the remaining principal
installments in Subsection 3(a), if any, in direct order of maturity.


Section 3.  Borrowings.  Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow under this Note in increments of $100,000 so long
as:


·  
the aggregate outstanding principal balance does not exceed an amount equal to
$290 million, less the aggregate principal repayments made by Borrower to
Noteholder pursuant to Section 3 ; and

·  
no Event of Default has occurred and is continuing.



Notwithstanding anything else in this Note to the contrary, in no event will the
Noteholder be required to lend money to Borrower under this Note in an amount in
excess of $190,000,000, and any loans under this Note in excess of $190,000,000
shall be at the sole and absolute discretion of the Noteholder.


Section 5.  Interest.  The unpaid principal balance of this Note (exclusive of
any past due principal) shall bear interest, at the Borrower’s option, at (i) a
rate per annum equal to the Base Rate plus four and one eighth percent (4.125%),
or (ii) a 1, 2, 3, 6 or 12 month LIBOR Rate plus five and one eighth percent
(5.125%), The LIBOR Rate will be fixed for such period chosen by the Borrower;
provided that, until such time as the Secured Term Loan B has been fully repaid,
and the European Facility Agreement has been amended on terms satisfactory to
the Noteholder, the Borrower may not elect to borrow under any LIBOR Rate
options.   Notwithstanding anything else in this Note to the contrary, until
June 14, 2013, the unpaid principal balance of this Note shall bear interest at
an interest rate not less than the “effective yield” of the Secured Term Loan B
(as such “effective yield” is defined in Section 2.4(c) of the Secured Term Loan
B Credit Agreement).  In the event that an Event of Default occurs and is
continuing, all past due principal owed under this Note will bear interest at
rate per annum equal to two percent (2.00%) above the then existing Base Rate
and LIBOR Rate margins from the Event of Default until such time as the Event of
Default is cured.  Accrued interest on the unpaid principal of this Note shall
be computed on the basis of a 365- or 366-day year for actual days (including
the first, but excluding the last day) elapsed for Base Rate loans, and a
360-day year for LIBOR Rate loans, but in no event shall such computation result
in an amount of accrued interest that would exceed accrued interest on the
unpaid principal balance during the same period at the Maximum
Rate.  Notwithstanding anything to the contrary, this Note is expressly limited
so that in no contingency or event whatsoever shall the amount paid or agreed to
be paid to the Noteholder as interest on the unpaid principal amount exceed the
Maximum Rate.  If, from any circumstances whatsoever, the Noteholder shall ever
receive as interest an amount that would exceed the Maximum Rate, such amount
that would be excessive interest shall be applied to the reduction of the unpaid
principal balance and not to the payment of interest, and if the principal
amount of this Note is paid in full, any remaining excess shall be paid to
Borrower, and in such event, the Noteholder shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the highest lawful rate permissible under
applicable law.  All sums paid or agreed to be paid to Noteholder for the use,
forbearance or detention of the indebtedness of the Borrower to Noteholder
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full of the principal (including the period of any renewal or extension
thereof) so that the interest on account of such indebtedness shall not exceed
the Maximum Rate.  If at any time the Contract Rate is limited to the Maximum
Rate, any subsequent reductions in the Contract Rate shall not reduce the rate
of interest on this Note below the Maximum Rate until the total amount of
interest accrued equals the amount of interest that would have accrued if the
Contract Rate had at all times been in effect.  In the event that, upon demand
or acceleration of this Note or at final payment of this Note, the total amount
of interest paid or accrued on this Note is less than the amount of interest
that would have accrued if the Contract Rate had at all times been in effect
with respect thereto, then at such time, to the extent permitted by law, in
addition to the principal and any other amounts Borrower owes to the Noteholder,
the Borrower shall pay to the Noteholder an amount equal to the difference
between:  (i) the lesser of the amount of interest that would have accrued if
the Contract Rate had at all times been in effect or the amount of interest that
would have accrued if the Maximum Rate had at all times been in effect; and (ii)
the amount of interest actually paid on this Note.


Section 5.  Interest Premium.  In the event that the Borrower’s Consolidated
Total Leverage Ratio (as defined in the Secured Term Loan B Credit Agreement at
the end of any fiscal quarter, calculated using the previous four quarters,(i)
is less than 4.5:1.0, but greater than 3.5:1.0, then (x) all outstanding LIBOR
Rate loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate then otherwise applicable to LIBOR Rate loans and (y) all
outstanding Base Rate loans shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate then otherwise applicable to Base Rate loans
or (ii) is equal to or greater than 4.5:1.0, then (x) all outstanding LIBOR Rate
loans shall bear interest at a rate per annum of three percent (3%) in excess of
the rate then otherwise applicable to LIBOR Rate loans and (y) all outstanding
Base Rate loans shall bear interest at a rate per annum equal to three percent
(3%) in excess of the rate then otherwise applicable to Base Rate loans.  If the
Borrower’s Consolidated Total Leverage Ratio at the end of any subsequent fiscal
quarter is below 3.5:1.0, the aforementioned two percent (2%) or three percent
(3%) interest premium, as applicable, shall cease.  The provisions of this
Section 6 shall survive the termination of the Secured Term Loan B Credit
Agreement,


Section 7.  Negative Covenants.  The Borrower shall comply with, perform under
and observe all of the negative covenants contained in Article VII of the
Secured Term Loan B Credit Agreement (other than the financial covenant
contained in Section 7.14 therein).  The provisions of this Section 7 shall
survive the termination of the Secured Term Loan B Credit Agreement.


Section 8.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever.  All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.


Section 9.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.


Section 10.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.


Section 11.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.


Section 12.  Costs and Attorneys’ Fees.  In the event the Noteholder incurs
costs in collecting on this Note, this Note is placed in the hands of any
attorney for collection, suit is filed on this Note or if proceedings are had in
bankruptcy, receivership, reorganization, or other legal or judicial proceedings
for the collection of this Note, Borrower and any guarantor jointly and
severally agree to pay on demand to the Noteholder all expenses and costs of
collection, including, but not limited to, reasonable attorneys’ fees incurred
in connection with any such collection, suit, or proceeding, in addition to the
principal and interest then due.


Section 13.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.


Section 14.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
TEXAS.  BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN DALLAS, TEXAS


Section 15.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 2 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.


Section 16.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.


Section 17.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:


(a) “Base Rate” means, at any time, the highest of (a) the Federal Funds Rate,
as published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the
prime commercial lending rate of Wells Fargo Bank, National Association, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR for a one month
Interest Period (as defined below) plus the difference between the Applicable
Margin for LIBOR Rate loans and the Applicable Margin for Base Rate loans
(which, for purposes of this clause (c), shall in no event exceed 1.0%).


(b) “Contract Rate” means the amount of any interest (including fees, charges or
expenses or any other amounts that, under applicable law, are deemed interest)
contracted for, charged or received by or for the account of Noteholder.


(c) “European Facility Agreement” shall mean the €120 million Facility Agreement
dated June 25, 2002, as amended, among Kronos Titan GmbH et al, as Borrowers,
and Deutsche Bank Luxembourg S.A., as Agent.


(d) “Event of Default” wherever used herein, means any one of the following
events:


    (i)           the Borrower fails to pay any amount on this Note when due
(whether at maturity, by reason of acceleration or otherwise).


    (ii)           the Borrower shall default in the compliance, performance or
observance of the covenants contained in Section 7 of this Note, and such breach
or failure to perform shall continue for a period of fifteen days after notice
thereof shall have been given to the Borrower by the Noteholder;


    (iii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;


    (iv)           an event of default shall have occurred and be continuing
under the Secured Term Loan B Credit Agreement.
 
 
    (v)           the Borrower fails to pay any amount due on any of its
indebtedness in excess of $10 million after any such payment otherwise becomes
due.


    (vi)           a case shall be commenced against Borrower, or Borrower shall
file a petition commencing a case, under any provision of the Federal Bankruptcy
Code of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or


    (vii)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.


(e)  “Final Payment Date” shall mean the earlier of:
 
·  
June 18, 2018; or

·  
acceleration as provided herein.



(f)  “LIBOR Rate” means the London Interbank Offered Rate per annum determined
by the Noteholder based on rates provided by Bloomberg, but in no event less
than 1.00%:


(g)  “Maximum Rate” shall mean the highest lawful rate permissible under
applicable law for the use, forbearance or detention of money.


(h)  “Secured Term Loan B” shall mean the loan or loans borrowed under the
Secured Term Loan B Credit Agreement.


(i)  “Secured Term Loan B Credit Agreement” shall mean the $400,000,000 Credit
Agreement dated as of June 13, 2012, by and among Kronos Worldwide, Inc., as
Borrower, the Lenders referred to therein, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, and Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Book Manager.




 
BORROWER:



 
Kronos Worldwide, Inc.









 
By:
 /s/John A. St. Wrba  

John A. St. Wrba
Vice President and Treasurer


5430 LBJ Freeway, Suite 1700
 Dallas, Texas   75240-2697